Citation Nr: 1810299	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned in April 2016.  The issues were previously remanded by the Board in August 2016 and June 2017. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board's June 2017 remand called for an in person examination of the Veteran, On remand the RO obtained an August 2017 VA medical opinion based on review of the Veteran's file.  No in person examination was provided.  Further, the VA examiners opinion failed to fulfill the Board's directives.  The Veteran's testimony of experiencing knee and shoulder pain shortly after leaving service, seeking treatment at the VA, and being provided pain pills was not addressed.  No etiology explaining the shoulder disability was included.  Finally, the examiner did not discuss noted complaints of shoulder pain in November 2004 or effusion in the right knee in 1992 and 2012.  Stegall v. West 11 Vet. App. 97 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an physician who has not previously participated in this case to determine whether any right shoulder or right knee disorders are the result of his military service.  
After examination of the Veteran and review of the claims file, the examiner should identify any and all right shoulder and right knee disorders found, to include any arthritic conditions thereof. 

Then, the examiner should opine whether the Veteran's right shoulder and right knee disorders found, including any right shoulder osteoarthritis with impingement syndrome and right knee degenerative arthritis, at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service, or began during the year after discharge. 

With regards to the Veteran's right shoulder, the examiner should address the lifting injury and right shoulder muscle strain noted in January 1992. The examiner should additionally address the October 1992 motor vehicle accident as a possible etiology of the right shoulder disorder.  The examiner must address and explain the significance, if any, of the November 2004 treatment notes referencing shoulder pain and other right shoulder complaints and treatment of record.  

With respect to the right knee, the examiner should address the October 1992 treatment records for a right knee, including the noted effusion at that time, and motor vehicle accident.  The examiner should discuss the MRI report of 2012 which also notes effusion in the right knee and explain the significance, if any, of these notations.  All other evidence of right knee symptoms or treatment should be addressed.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for right shoulder and right knee disorders. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







